DETAILED ACTION
	This action is responsive to 06/13/2022.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/920801, filed on 03/14/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 19 recite the limitation “a floating insulating layer disposed on the same layer as the intermediate insulation layer and overlapping the opening and covering the test circuit.” However, there is no mention of “a floating insulating layer” in the specification of the instant application, as original filed, and therefore, it is unclear to the Examiner which insulating layer Applicant is referring to. For the purpose of the Office action, the second intermediate insulating layer VLD2 (see fig. 9 and [0156] of the instant application for description) is herein equated to the claimed “floating insulating layer”. The same rejection applies to claims 5-13 based on their dependence from claim 4.
Claim Objections
Claim 9 is objected to because of the following informalities:  In line 3, change “a first sub intaglio pattern” to “the first sub intaglio pattern” and “second sub intaglio pattern” to “the second sub intaglio pattern”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-15, and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-13 of U.S. Patent No. 11,360,621 B2, hereinafter 621 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the 621 patent anticipate the claims in the instant application and, therefore, a patent to the claims in the instant application would improperly extend the right to exclude granted by a patent to the claims in the instant application should the instant application issue as a patent the claims are compared with each other in the following:
Claim Set A: US Patent 11,360,621 B2
Claim Set B: US Application 17/838,616
1. A display apparatus, comprising: a substrate including a display region and a non-display region adjacent to the display region;
1. A display apparatus, comprising: a display panel comprising a substrate comprising a display region and a non-display region adjacent to the display region,
a first insulating layer disposed on the substrate;

a second insulating layer disposed on the substrate and defined an opening overlapping the non-display region;
an intermediate insulation layer which defines an opening overlapping the non-display region and disposed on the substrate,
a pad group including output pads spaced apart in a first direction and disposed on the first insulating layer overlapping the opening; a display element layer disposed on the second insulating layer and including display elements overlapping the display region and connected to the corresponding output pads;
a pixel disposed in the display region, and a pad group connected to the pixel and overlapping the opening;
See claim 3 … a driving circuit chip connected to the output pads and the input pads …
a driving circuit chip connected to the pad group and overlapping the opening;
a touch sensor including a touch insulating layer disposed on the display element layer and a touch electrode
layer;
and a touch sensor including a touch insulating layer disposed on the display panel and a touch electrode layer;
wherein the second insulating layer includes first inner surfaces adjacent to the display region and extending in the first direction and second inner surfaces defining the opening together with first inner surfaces and extending a second direction crossing the first direction, and
5. The display apparatus of claim 4, wherein the intermediate insulation layer comprises first inner surfaces adjacent to the display region and extending in the first direction and second inner surfaces defining the opening together with first inner surfaces and extending the second direction, and
The touch insulating layer includes an intaglio pattern overlapping the opening and passing through the touch insulating layer,
wherein the touch insulating layer comprises an intaglio pattern overlapping a portion of the driving circuit chip and passing through the touch insulating layer.
wherein the intaglio pattern is spaced apart from the first inner surfaces and the second inner surfaces.
5. … wherein the intaglio pattern is spaced apart from the first inner surfaces and the second inner surfaces.  
3. The display apparatus of claim 2, further comprising a test circuit disposed between the out pads and input pads and connected to the out pads, and
3. The display apparatus of claim 2, further comprising a test circuit disposed between the out pads and input pads and connected to the out pads, and wherein the test circuit overlaps the driving circuit chip.  

a driving circuit chip connected to the output pads and the input pads by an anisotropic conductive film, wherein the intaglio pattern is filled with the anisotropic conductive film.

4. The display apparatus of claim 3, further comprising a floating insulating layer disposed on the same layer as the
second insulating layer and disposed between the output pads and the input pads, and wherein the floating insulating layer overlaps the driving circuit chip.
4. The display apparatus of claim 3, further comprising a floating insulating layer disposed on the same layer as the intermediate insulation layer and overlapping the opening and covering the test circuit.
5. The display apparatus of claim 4, wherein the intaglio pattern further comprises a first intaglio pattern between one of the first inner surface adjacent to the display area and the output pads and a second intaglio pattern disposed between the other first inner surface and the input pads.
6. The display apparatus of claim 5, wherein the intaglio pattern further comprises a first intaglio pattern between one of the first inner surface adjacent to the display area and the output pads and a second intaglio pattern disposed between the other first inner surface and the input pads.  
6. The display apparatus of claim 5, wherein the intaglio pattern further comprises a middle intaglio pattern disposed between the first intaglio pattern and the second intaglio pattern, and overlapping the floating insulating layer.
7. The display apparatus of claim 6, wherein the intaglio pattern further comprises a middle intaglio pattern disposed between the first intaglio pattern and the second intaglio pattern, and overlapping the test circuit.  
7. The display apparatus of claim 6, wherein the intaglio pattern further comprises a first sub intaglio pattern between output pads and middle intaglio pattern, and a second sub intaglio pattern between input pads and middle intaglio
pattern.
8. The display apparatus of claim 7, wherein the intaglio pattern further comprises a first sub intaglio pattern between output pads and the middle intaglio pattern, and a second sub intaglio pattern between input pads and the middle intaglio pattern.  
9. The display apparatus of claim 8, wherein at least one of the first intaglio pattern, a first sub intaglio pattern, the
second intaglio pattern, and second sub intaglio pattern has a zigzag shape extended in the first direction.
9. The display apparatus of claim 8, wherein at least one of the first intaglio pattern, [[a]] the first sub intaglio pattern, the second intaglio pattern, and the second sub intaglio pattern has a zigzag shape extended in the first direction.  
10. The display apparatus of claim 8, wherein at least one of the first intaglio pattern, a first sub intaglio pattern, the
second intaglio pattern, and second sub intaglio pattern includes first patterns arranged to be spaced apart in the first direction and second patterns, when viewed in the second direction, wherein second patterns are alternately disposed with the first patterns.
10. The display apparatus of claim 8, wherein at least one of the first intaglio pattern, a first sub intaglio pattern, the second intaglio pattern, and second sub intaglio pattern comprises first patterns arranged to be spaced apart in the first direction and second patterns, when viewed in the second direction, wherein second patterns are alternately disposed with the first patterns.  
11. The display apparatus of claim 8, wherein the intaglio pattern further comprises a first extending intaglio pattern extending in the second direction and adjacent to any one of the second inner surfaces and connected to one end of each of the first intaglio pattern and the second intaglio pattern, and a second intaglio pattern extending in the second direction and adjacent to the first extending intaglio pattern and connected to one end of each of the first sub intaglio
pattern and the second sub intaglio pattern.
11. The display apparatus of claim 8, wherein the intaglio pattern further comprises a first extending intaglio pattern extending in the second direction and adjacent to any one of the second inner surfaces and connected to one end of each of the first intaglio pattern and the second intaglio pattern, and a second intaglio pattern extending in the second direction and adjacent to the first extending intaglio pattern and connected to one end of each of the first sub intaglio pattern and the second sub intaglio pattern.  
12. The display apparatus of claim 8, wherein the intaglio pattern further comprises a first extending intaglio pattern extending in the second direction and adjacent to any one of the second inner surfaces and connected to one end of each of the first intaglio pattern and the first sub intaglio pattern, and a second intaglio pattern extending in the second direction and adjacent to the first extending intaglio pattern and connected to one end of each of the second intaglio
pattern and the second sub intaglio pattern.
12. The display apparatus of claim 8, wherein the intaglio pattern further comprises a first extending intaglio pattern extending in the second direction and adjacent to any one of the second inner surfaces and connected to one end of each of the first intaglio pattern and the first sub intaglio pattern, and a second intaglio pattern extending in the second direction and adjacent to the first extending intaglio pattern and connected to one end of each of the second intaglio pattern and the second sub intaglio pattern.  
13. The display apparatus of claim 5, wherein the first intaglio pattern overlaps with the output pads, and the second intaglio pattern overlaps with the input pads.
13. The display apparatus of claim 5, wherein the first intaglio pattern overlaps with the output pads, and the second intaglio pattern overlaps with the input pads.  
1. A display apparatus, comprising: a substrate including a display region and a non-display region adjacent to the display region;
15. A display apparatus, comprising: a display panel comprising a substrate comprising a display region and a non-display region adjacent to the display region,
a first insulating layer disposed on the substrate;

a second insulating layer disposed on the substrate and defined an opening overlapping the non-display region;
18. The display apparatus of claim 17, further comprising an intermediate insulation layer which defines an opening overlapping the driving circuit chip.  
a pad group including output pads spaced apart in a first direction and disposed on the first insulating layer overlapping the opening; a display element layer disposed on the second insulating layer and including display elements overlapping the display region and connected to the corresponding output pads;
a pixel disposed in the display region, an output pad connected to the pixel, and
2. The display apparatus of claim 1, wherein the pad group further comprises input pad spaced apart from the output pads in the second direction, arranged to be spaced apart in the first direction and disposed on the first insulating layer overlapping the opening.
an input pad spaced apart from the output pad;
See claim 3 … a driving circuit chip connected to the output pads and the input pads …
a driving circuit chip connected to the output pad and input pad;
a touch sensor including a touch insulating layer disposed on the display element layer and a touch electrode
layer;
and a touch sensor including a touch insulating layer disposed on the display panel and a touch electrode layer;
wherein the second insulating layer includes first inner surfaces adjacent to the display region and extending in the first direction and second inner surfaces defining the opening together with first inner surfaces and extending a second direction crossing the first direction, and
20. The display apparatus of claim 18, wherein the intermediate insulation layer comprises first inner surfaces adjacent to the display region and extending in the first direction and second inner surfaces defining the opening together with first inner surfaces and extending the second direction, and 
The touch insulating layer includes an intaglio pattern overlapping the opening and passing through the touch insulating layer, 
wherein the touch insulating layer comprises at least one intaglio pattern disposed between the output pad and input pad.
wherein the intaglio pattern is spaced apart from the first inner surfaces and the second inner surfaces.
5 … wherein the intaglio pattern is spaced apart from the first inner surfaces and the second inner surfaces.
3. The display apparatus of claim 2, further comprising a test circuit disposed between the out pads and input pads and connected to the out pads, and a driving circuit chip connected to the output pads and the input pads by an anisotropic conductive film, wherein the intaglio pattern is filled with the anisotropic conductive film.
17. The display apparatus of claim 15, further comprising a test circuit disposed between the out pad and input pad and connected to the out pad, and wherein a portion of the intaglio pattern overlaps the test circuit.
4. The display apparatus of claim 3, further comprising a floating insulating layer disposed on the same layer as the
second insulating layer and disposed between the output pads and the input pads, and wherein the floating insulating layer overlaps the driving circuit chip.
19. The display apparatus of claim 18, further comprising a floating insulating layer disposed on the same layer as the intermediate insulation layer and overlapping the opening and covering the test circuit.

From the comparison above, it is clear the elements of claims 1, 3-15, and 17-20 in the instant application are found in the aforementioned claims of the 621 patent, the difference being that the 621 patent includes many more elements and is thus much more specific. Therefore, the invention in the 621 patent is in effect a “species” of the generic invention in the instant application. It has been held that a generic invention is “anticipated” by the “species” (see In re Goodman, 29 USPQ2d 2020 (fed. Cir. 1993), In re Slayter, 276 F.2d 408,411,125 USPQ 345, 347 (CCPA 1960)-see MPEP 2131.02), since a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus (see MPEP 804(II)(B)(1)).
Claims 2 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 1 respectively of the 621 patent, in view of Lee et al. (US Patent 10,572,057 B2), hereinafter Lee.
Regarding claim 2, claim 2 of the 621 patent teaches each and every limitation of claim 2 of the instant application, but for the limitation “wherein the touch insulating layer comprises touch openings exposing the output pads and the input pads.”
Lee, in for example, figs. 3 and 5E teaches an organic light emitting display device having a touch sensor that is directly disposed on a sealing part, wherein a touch insulating layer 158 has openings (contact holes 178a, 178b, and 190) that expose contact pads (170, 180).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the claim 2 of the 621 patent to achieve the claimed limitation of a touch insulating layer having openings to expose contact pads, such as output or input pads, as taught by Lee, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 16, claim 1 of the 621 patent does not appear to expressly teach “wherein the touch insulating layer comprises touch openings exposing the output pad and the input pad.”
Lee, in for example, figs. 3 and 5E teaches an organic light emitting display device having a touch sensor that is directly disposed on a sealing part, wherein a touch insulating layer 158 has openings (contact holes 178a, 178b, and 190) that expose contact pads (170, 180).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the claim 2 of the 621 patent to achieve the claimed limitation of a touch insulating layer having openings to expose contact pads, such as output or input pads, as taught by Lee, which constitutes combining prior art elements according to known methods to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627